Name: 2013/80/EU: Commission Decision of 13Ã February 2013 terminating the anti-dumping proceeding concerning imports of welded tubes, pipes and hollow profiles of square or rectangular cross-section, of iron other than cast iron or steel other than stainless originating in the former Yugoslav Republic of Macedonia, Turkey and Ukraine
 Type: Decision
 Subject Matter: iron, steel and other metal industries;  competition;  Europe;  trade;  technology and technical regulations;  international trade
 Date Published: 2013-02-14

 14.2.2013 EN Official Journal of the European Union L 43/36 COMMISSION DECISION of 13 February 2013 terminating the anti-dumping proceeding concerning imports of welded tubes, pipes and hollow profiles of square or rectangular cross-section, of iron other than cast iron or steel other than stainless originating in the former Yugoslav Republic of Macedonia, Turkey and Ukraine (2013/80/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1225/2009 of 30 November 2009 on protection against dumped imports from countries not members of the European Community (1) (the basic Regulation), and in particular Article 9 thereof, After consulting the Advisory Committee, Whereas: A. PROCEDURE (1) On 16 February 2012 the European Commission (the Commission) received a complaint concerning the alleged injurious dumping concerning imports of welded tubes, pipes and hollow profiles of square or rectangular cross-section, of iron other than cast iron or steel other than stainless (hollow sections) originating in the former Yugoslav Republic of Macedonia, Turkey and Ukraine (the countries concerned). (2) The complaint was lodged on behalf of Union producers (the complainants), representing more than 25 % of the total Union production of hollow sections. The complaint contained prima facie evidence of the existence of dumping and of material injury resulting from the dumped imports, which was considered sufficient to justify the initiation of an anti-dumping proceeding. (3) The Commission, after consultation of the Advisory Committee, in a notice published in the Official Journal of the European Union (2), initiated an anti-dumping proceeding concerning imports of hollow sections originating in the countries concerned. (4) The Commission sent questionnaires to the Union industry, to the exporting producers in the countries concerned, to the importers and to the authorities of the former Yugoslav Republic of Macedonia, Turkey and Ukraine. Interested parties were given the opportunity to make their views known in writing and to request a hearing within the time limit set out in the notice of initiation. (5) All interested parties who so requested and showed that there were particular reasons why they should be heard were granted a hearing. B. WITHDRAWAL OF THE COMPLAINT AND TERMINATION OF THE PROCEEDING (6) By letter of 23 November 2012 to the Commission, the complainants formally withdrew their complaint. (7) In accordance with Article 9(1) of the basic Regulation, the proceeding may be terminated where the complaint is withdrawn, unless such termination would not be in the Union interest. (8) The Commission considered that the present proceeding should be terminated since the investigation had not brought to light any reasons or considerations showing that such termination would not be in the Union interest. (9) Interested parties were informed accordingly and were given the opportunity to comment. No comments were received indicating that such a termination would not be in the Union interest. (10) The Commission therefore concludes that the anti-dumping proceeding concerning imports into the Union of hollow sections originating in the former Yugoslav Republic of Macedonia, Turkey and Ukraine should be terminated without the imposition of measures, HAS ADOPTED THIS DECISION: Article 1 The anti-dumping proceeding concerning imports of welded tubes, pipes and hollow profiles of square or rectangular cross-section, of iron other than cast iron or steel other than stainless currently falling within CN codes 7306 61 92 and 7306 61 99, originating in the former Yugoslav Republic of Macedonia, Turkey and Ukraine, is hereby terminated. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 13 February 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 343, 22.12.2009, p. 51. (2) OJ C 96, 31.3.2012, p. 13.